ICJ_030_ATILO-UNESCO_UNESCO_NA_1956-10-23_ADV_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

JUGEMENTS DU TRIBUNAL ADMINISTRATIF DE

L'ORGANISATION INTERNATIONALE DU TRAVAIL

SUR REQUETES CONTRE L’ORGANISATION DES

NATIONS UNIES POUR L’EDUCATION, LA SCIENCE
ET LA CULTURE

AVIS CONSULTATIF DU 23 OCTOBRE 1956

1956

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

JUDGMENTS OF THE ADMINISTRATIVE
TRIBUNAL OF THE INTERNATIONAL LABOUR
ORGANISATION UPON COMPLAINTS MADE
AGAINST THE UNITED NATIONS EDUCATIONAL,
SCIENTIFIC AND CULTURAL ORGANIZATION

ADVISORY OPINION OF OCTOBER 23rd, 1956
Le présent avis doit être cité comme suit :

« Jugements du Tribunal administratif de l'O. I. T. sur requêtes
contre l'U. N.E.S.C.O., Avis consultatif du 23 octobre 1956 :
C. I. J. Recueil 1956, p. 77.»

This Opinion should be cited as follows :

“* Judgments of the Administrative Tribunal of the I.L.O. upon
complaints made against the U.N.E.S.C.O., Advisory Opinion of
October 23rd, 1956: I.C.J. Reports 1956, p. 77.”

 

N° de vente : 156
Sales number

 

 

 
77

COUR INTERNATIONALE DE JUSTICE

6
Le 23 octobre AN NÉE 1956
Rôle général
n 3° 23 octobre 1956

JUGEMENTS DU TRIBUNAL ADMINISTRATIF DE

L’ORGANISATION INTERNATIONALE DU TRAVAIL

SUR REQUETES CONTRE L’ORGANISATION DES

NATIONS UNIES POUR L’EDUCATION, LA SCIENCE
ET LA CULTURE

Demande d'avis consultatif. — Contestation par le Conseil exécutif
de l'Unesco de jugements du Tribunal administratif de l'Organisation
internationale du Travail. — Force obligatoire donnée à l'avis de la
Cour. — Egalité des parties devant le juge. — Transmission par
l'intermédiaire de l'Unesco des observations émanant des fonctionnaires
intéressés. — Absence de procédure ovale. — Décision de la Cour de
répondre à une demande d'avis.

Compétence du Tribunal administratif pour connaître de requêtes
invoquant linobservation des stipulations du contrat d'engagement ou
des dispositions du Statut du personnel. — Non-renouvellement de
contrats de durée définie. — Note administrative du 6 juillet 1954. —
Mode de détermination de la compétence du Tribunal administratif.

Demande d'avis limitée à l'examen de la compétence du Tribunal
administratif. — Distinction d'une demande d'avis présentée sur la
base de l'article XII du Statut du Tribunal administratif et d'une
demande d'avis présentée sur la base du pouvoir plus général conféré
à l'Unesco.

AVIS CONSULTATIF

Présenis : M. HACKWORTH, Président ; M. BADAWI, Vice-Président ;
MM. BASDEVANT, WINIARSKI, ZoORICIC, KLAESTAD,
READ, ARMAND-UGON, KOJEVNIKOV, Sir Muhammad
ZAFRULLA KHAN, Sir Hersch LAUTERPACHT, MM.
MORENO QUINTANA, CORDOVA, Juges ; M. LOPEZ OLIVAN,
Greffier.
78 TRIBUNAL ADM. DE L’0. 1. T. (AVIS DU 23 X 56)

En l'affaire relative aux jugements n°5 17, 18, 19 et 21 rendus
par le Tribunal administratif de l'Organisation internationale du
Travail sur requêtes présentées par MM. Duberg et Leff et les
Dames Wilcox et Bernstein contre Organisation des Nations
Unies pour l'éducation, la science et la culture,

La Cour,
ainsi composée,

donne l'avis consuliatif suivant :

Par lettre du 30 novembre 1955, enregistrée au Greffe le 2 dé-
cembre, le Directeur général de l'Organisation des Nations Unies
pour l'éducation, la science et la culture a porté à la connaissance
de la Cour que, par une résolution du 18 novembre 1955, le Conseil
exécutif de cette Organisation, agissant dans le cadre de l’arti-
cle XII du Statut du Tribunal administratif de l'Organisation
internationale du Travail, avait décidé de contester les jugements
rendus par ce Tribunal le 26 avril 1955 dans les affaires Leff,
Duberg, Wilcox et, le 29 octobre 1955, dans l’affaire Bernstein,
et de soumettre Ja question de leur validité à la Cour; et que,
en conséquence, le Conseil exécutif avait décidé, par une résolu-
tion du 25 novembre 1955 dont le Directeur général a joint une
copie certifiée conforme à sa lettre, de demander à la Cour un
avis consultatif sur plusieurs questions énoncées dans ladite
résolution, laquelle est ainsi conçue :

« Le Conseil exécutif,

Considérant que par ses jugements nos 17, 18, 19, en date du
26 avril 1955, et son jugement n° 21, en date du 29 octobre 1955,
le Tribunal administratif de l'Organisation internationale du Travail
a retenu sa compétence dans les requêtes introduites par MM. Duberg
et Leff, et les Dames Wilcox et Bernstein, contre l'Organisation
des Nations Unies pour l'éducation, la science et la culture,

Considérant que l’article XII du Statut du Tribunal administratif
de l'Organisation internationale du Travail prévoit :

Ur. Au cas où le Conseil exécutif d’une organisation inter-
nationale ayant fait la déclaration prévue à l’article II, para-
graphe 5, du Statut du Tribunal conteste une décision du Tri-
bunal affirmant sa compétence ou considère qu’une décision
dudit Tribunal est viciée par une faute essentielle dans la
procédure suivie, la question de la validité de la décision rendue
par le Tribunal sera soumise par ledit Conseil exécutif, pour
avis consultatif, à la Cour internationale de Justice.

2. L'avis rendu par la Cour aura force obligatoire. »

Considérant que le Conseil exécutif, après en avoir délibéré,
entend se prévaloir des dispositions de l’article précité,
79 TRIBUNAL ADM. DE L'O. I. T. (AVIS DU 23 X 56)

Décide de soumettre à la Cour internationale de Justice, pour avis
consultatif, les questions juridiques ci-après :
Vu le Statut du Tribunal administratif de l'Organisation inter-
nationale du Travail ;
Vu le Statut et le Règlement du personnel de l'Organisation des
Nations Unies pour l'éducation, la science et la culture, et
tous autres instruments et textes pertinents ;

Vu les stipulations des contrats d'engagements de MM. Duberg
et Leff et des Dames Wilcox et Bernstein :

I. — Le Tribunal administratif était-il compétent, aux termes de
Varticle IT de son Statut, pour connaître des requêtes intro-
duites contre l'Organisation des Nations Unies pour l'éducation,
la science et la culture, en date du 5 février 1955, par
MM. Duberg et Leff et la Dame Wilcox, et, en date du 28 juin
1955, par la Dame Bernstein ?

IT. — Dans le cas d’une réponse affirmative à la question I:

a) Le Tribunal administratif était-il compétent pour vérifier
si le pouvoir conféré au Directeur général de ne pas renouveler
des engagements de durée définie a été exercé pour le bien du
service et l'intérêt de l'Organisation ?

6) Le Tribunal administratif était-il compétent pour se
prononcer sur l'attitude qu'aux termes de l’Acte constitutif
de l'Organisation des Nations Unies pour l'éducation, la
science et la culture, le Directeur général doit observer dans
ses relations avec un Etat Membre, notamment en ce qui con-
cerne la mise en œuvre de la politique gouvernementale de cet
État Membre ?

III. — En tout état de cause, quelle est la validité des décisions
rendues par le Tribunal administratif dans ses jugements
nes 77, 18, Ig et 24? »

Conformément à l’article 66, paragraphe 1, du Statut de la
Cour, la requête demandant l'avis consultatif a été notifiée le
8 décembre 1955 à tous les États admis à ester en justice devant
la Cour : copie de la lettre du Directeur général, avec la résolution
y annexée, a été transmise à ces Etats.

Le Président de la Cour ayant jugé susceptibles de fournir
des renseignements sur les questions soumises à la Cour, d’une
part les Etats Membres de l'Organisation des Nations Unies pour
l'éducation, la science et la culture admis à ester devant la
Cour, et d’autre part l'Organisation internationale du Travail
ainsi que les organisations internationales ayant reconnu la
juridiction du Tribunal administratif de l'Organisation inter-
nationale du Travail, à savoir l'Organisation mondiale de la
Santé, l’Union internationale des Télécommunications, l’Organi-
sation des Nations Unies pour l'éducation, la science et la culture,
l'Organisation météorologique mondiale, l'Organisation des Nations
Unies pour l'alimentation et l’agriculture, et l'Organisation

6
80 TRIBUNAL ADM. DE L’O.I.T. (AVIS DU 23 X 56)

européenne pour la recherche nucléaire, le Greffier a fait connaître
à ces États et Organisations, conformément à l’article 66, para-
graphe 2, du Statut, que la Cour était disposée à recevoir d’eux
des exposés écrits, dans un délai dont, par ordonnance du 5 dé-
cembre 1955, la date d'expiration a été fixée au 30 avril 1956.

Dans ce délai, l'Organisation des Nations Unies pour l'éducation,
la science et la culture, qui avait auparavant fait tenir à la Cour
les documents pouvant servir à élucider la question avec une note
introductive, a présenté un exposé avec, en appendice, des obser-
vations et informations formulées au nom des bénéficiaires des
jugements 17, 18, 19 et 21 du Tribunal administratif de l’Orga-
nisation internationale du Travail par leur conseil. Des exposés
ont également été présentés au nom du Gouvernement des Etats-
Unis d'Amérique, du Gouvernement de la République française,
du Gouvernement du Royaume-Uni de Grande-Bretagne et
d'Irlande du Nord et du Gouvernement de la République de
Chine.

Ces exposés ont été communiqués 4 tous les Etats et Organi-
sations auxquels avait été adressée la communication prévue a
Varticle 66, paragraphe 2, du Statut. Ces Etats et Organisations
ont en méme temps été avisés que la Cour n’envisageait pas
d'ouvrir une procédure orale en la présente affaire mais qu’elle
avait décidé de les admettre à présenter des commentaires écrits
sur les exposés dans un délai expirant le rer juillet 1956.

Dans ce délai, le Conseiller juridique de l'Organisation des
Nations Unies pour l'éducation, la science et la culture a fait
tenir au Greffe une lettre datée du 20 juin 1936 dans laquelle,
se référant à certains aspects de la question de compétence soumise
à la Cour, il énonçait les raisons pour lesquelles cette Organisation
n’entendait pas se prévaloir de la faculté de présenter de nouveaux
développements. D'autre part, il a transmis au Greffe des obser-
vations complémentaires formulées au nom des bénéficiaires des
jugements 17, 18, Ig et 21.

Dans le présent avis, l'Organisation des Nations Unies pour
l'éducation, la science et la culture sera dénommée Unesco, et
le Tribunal administratif de l'Organisation internationale du
Travail, Tribunal administratif.

*
* *

La résolution du 25 novembre 1955 par laquelle le Conseil
exécutif de l'Unesco a demandé un avis consultatif a la Cour se
fonde sur l’article XII du Statut du Tribunal administratif qui,
tel qu'il a été cité dans ladite résolution et tel qu’il est applicable
à Unesco, dispose:

«x. Au cas où le Conseil exécutif d’une organisation internationale
ayant fait la déclaration prévue à l’article II, paragraphe 5, du
Statut du Tribunal conteste une décision du Tribunal affirmant sa
compétence ou considère qu'une décision dudit Tribunal est viciée
81 TRIBUNAL ADM. DE L'O. I. T. (AVIS DU 23 X 56)

par une faute essentielle dans la procédure suivie, la question de la
validité de la décision rendue par le Tribunal sera soumise par ledit
Conseil exécutif, pour avis consultatif, 4 la Cour internationale de
Justice.

2. L’avis rendu par la Cour aura force obligatoire. »

Le paragraphe 5 de l’article II, mentionné à l’article XII,
dispose :

«5. Le Tribunal connaît en outre des requêtes invoquant l’inob-
servation soit quant au fond, soit quant à la forme des stipulations
du contrat d'engagement des fonctionnaires ou des dispositions du
Statut du personnel des autres organisations internationales de
caractère interétatique agréées par le Conseil d'administration qui
auront adressé au Directeur général une déclaration reconnaissant,
conformément à leur Constitution ou à leurs règles administratives
internes, la compétence du Tribunal à l'effet ci-dessus, de même
que ses règles de procédure. »

En outre, le paragraphe 7 de l’article II dispose:

«7. En cas de contestation sur le point de savoir s’iiest compétent,
le Tribunal décide, sous réserve des dispositions de l’article XII. »

L’Unesco a accepté la compétence du Tribunal administratif
en faisant la déclaration prévue à l’article IT, paragraphe 5, du
Statut de ce Tribunal.

En se fondant sur l’article XII précité, la résolution du Conseil
exécutif a contesté les jugements n°5 17, 18 et 19 rendus le 26 avril
1955 sur requête de M. Peter Duberg, de M. David Leff et de
Mme Wilcox et le jugement n° 21 rendu le 29 octobre 1955 sur
requête de Mme Bernstein.

Les faits sur lesquels s’appuyaient les quatre requêtes sont,
dans l'essentiel, les mêmes et il suffira par conséquent de les
énoncer en se référant à l’une des affaires sur lesquelles le Tribunal
s’est prononcé, à savoir celle de M. Peter Duberg (jugement n° 17).

Duberg avait obtenu un engagement de durée définie à l'Unesco
le 22 juin 1949. Cet engagement, renouvelé par la suite, venait à
expiration le 31 décembre 1954. En février 1953, Duberg reçut
du représentant des Etats-Unis à l'Unesco un questionnaire à
remplir et à retourner en application d'un Executive Order du
Président des États-Unis du 9 janvier 1953, prescrivant une
procédure destinée à mettre à la disposition du Secrétaire général
des Nations Unies certains renseignements relatifs aux citoyens
des États-Unis employés ou candidats à un emploi au Secrétariat
des Nations Unies. Les dispositions de cette Ordonnance, aux
termes de sa partie 3, s'étendent à l'Unesco. Le requérant ne
répondit pas au questionnaire. En février 1954, il reçut un ques-
tionnaire de l'International Organizations Employees Loyalty Board
of the United States Civil Service Commission institué par Exe-

8
82 TRIBUNAL ADM. DE L’O.I.T. (AVIS DU 23 X 56)

cutive Order. Il ne répondit pas au questionnaire. En juin 1954,
il fut invité à comparaître devant ledit Loyalty Board siégeant
à l'ambassade des Etats-Unis à Paris. Le 13 juillet 1954, le
requérant fit connaître au Directeur général de l'Unesco sa décision
de refuser de comparaître devant le Loyalty Board et les motifs
de conscience qui l'avaient amené à prendre cette décision.
Auparavant, le 6 juillet 1954, le Directeur général avait publié
une Note administrative au sujet du renouvellement des contrats
d'engagement venant à expiration à la fin de 1954. Dans cette
Note, le Directeur général exposait qu’«il a décidé d’offrir à tous
les fonctionnaires de [la] catégorie [des services organiques] dont
les contrats viennent à expiration entre la date de la présente
Note et le 30 juin 1955 inclus, qui possèdent les qualités requises
de travail, de compétence et d’intégrité et dont les services sont
nécessaires, le renouvellement de leur engagement pour une durée
d'un an». Par lettre du 13 août 1954, le Directeur général a fait
savoir à Duberg qu’il ne lui offrirait pas de nouvel engagement
quand le sien viendrait à expiration. Cette lettre énonçait entre
autres ce qui suit:

«. À la lumière de ce que je considère comme votre devoir
envers l'Organisation, j’ai examiné très attentivement les raisons
que vous avez données de ne pas comparaître devant l'International
Organizations Employees Loyalty Board, où vous auriez eu l’occasion
de dissiper les soupçons et de réfuter les allégations qui peuvent
avoir été formulées à votre encontre.

C'est en pleine conscience de mes responsabilités que je suis
parvenu à la conclusion qu’il m'est impossible de considérer votre
conduite comme compatible avec les hautes qualités d’intégrité
exigées des personnes employées par cette Organisation.

Je regrette d’avoir à vous informer en conséquence que je ne
vous offrirai pas d'autre engagement lorsque votre engagement
actuel viendra à expiration. »

Après avoir vainement demandé au Directeur général de recon-
sidérer sa décision, Duberg a introduit devant le Conseil d’appel
de l'Unesco un recours tendant à ce que soit annulée la décision
du Directeur général. Le 2 novembre 1954, le Conseil d'appel,
dans une conclusion majoritaire, émit l’avis que la décision devait
étre annulée. Le 25 novembre 1954, le Directeur général fit
connaitre au Président du Conseil d’appel qu’il ne lui était pas
possible de suivre cet avis. Le 5 février 1955, Duberg introduisit
sa requête devant le Tribunal administratif.

Par jugement du 26 avril 1955, le Tribunal administratif s’est
déclaré compétent pour connaitre de la requéte. Il a motivé sa
décision dans les termes suivants :

« SUR LA COMPETENCE

Attendu que le caractère d’un engagement à durée définie n’est :
nullement celui d’un engagement en stage, c’est-à-dire d’un enga-
gement à l'essai ;
83 TRIBUNAL ADM. DE L’0. I. T. (AVIS DU 23 X 56)

Que, s’il est exact que la disposition 104.6 du Règlement du Per-
sonnel de l'Organisation défenderesse édicté en application du Statut
du Personnel stipule que: « un engagement de durée définie prend
fin à l’échéance fixée, sans préavis ni indemnité. », ce texte ne vise
que la durée de l'engagement et n'empêche nullement que le Tribunal
administratif soit saisi d’une requête tendant à l'examen de la
validité de la décision positive ou négative prise en vue de son
renouvellement ;

Qu'il est constant en la cause que le Directeur général, par une
mesure d'ensemble portée le 6 juillet 1954 à la connaissance de tout
le personnel, «a décidé d'offrir à tous les fonctionnaires de (la)
catégorie (des services organiques) dont les contrats viennent à
expiration entre (ladite) date et le 30 juin 1955 inclus, qui possèdent
les qualités requises de travail, de compétence et d’intégrité et dont
les services sont nécessaires, le renouvellement de leur engagement
pour une durée d’un an»;

Que le requérant, ayant fait l’objet d’une exception à cette
mesure générale, soutient que le Directeur général ne pouvait agir
légitimement ainsi à son égard en se fondant sur l'unique motif
invoqué contre lui pour admettre qu'il ne possède pas la qualité
d'intégrité reconnue à ses collègues dont l'engagement a été re-
nouvelé, sans d’ailleurs que lui soient contestées les qualités de
travail et de compétence ;

Que le requérant demande l'annulation de cette décision et, sub-
sidiairement, l'allocation d’une indemnité ;

Attendu donc qu'il s’agit d’un litige portant sur l'interprétation
et l'application du Statut et du Règlement du Personnel de FOrga-
nisation défenderesse ;

Qu'en vertu de l’article II, paragraphe 1, de son propre Statut,
le Tribunal est compétent pour s’en saisir ; »

Après s'être déclaré compétent, le Tribunal a statué sur le fond.
La Cour n’est pas appelée à se prononcer sur cette partie du juge-
ment.

Il résulte des termes de la résolution énonçant la demande d’avis
et de la citation qu’elle contient de l’article XII du Statut du Tri-
bunal administratif que la contestation dont les quatre jugements
ont été l’objet et la demande d'avis qui s’y rattache se réfèrent à la
compétence du Tribunal administratif et à la validité de ces juge-
ments. La contestation et la demande d’avis ne portent pas sur
l’allégation que ces jugements seraient viciés par une faute essen-
tielle dans la procédure suivie.

* * *

En formulant la demande d’avis, le Conseil exécutif a exercé un
pouvoir conféré à l’Unesco par l’article XI de l’accord entre cette
Organisation et les Nations Unies approuvé par l’Assemblée géné-
rale le 14 décembre 1946, pouvoir que la Conférence générale, en

10
84 TRIBUNAL ADM. DE L’0. I. T. (AVIS DU 23 X 56)

amendant à cet effet l’article V de la Convention du 16 novembre
1945 portant création de Unesco, a autorisé le Conseil exécutif à
exercer dans l'intervalle des sessions de la Conférence générale.

La Cour recherchera tout d’abord si elle doit donner suite à la
demande d'avis.

La question posée à la Cour est une question juridique. Elle s’est
posée dans le cadre de l’activité de l Unesco, au moment où le Conseil
exécutif avait à examiner les mesures à prendre à la suite des quatre
jugements. La réponse qui lui sera donnée affectera le résultat de la
contestation élevée par le Conseil exécutif au sujet de ces jugements.
Le Conseil exécutif, en présentant la demande d'avis, a cherché à
s'éclairer sur l’aspect juridique d’une affaire dont il s’occupait.

L'avis ainsi demandé aura, aux termes de l’article XII du Statut
du Tribunal administratif, « force obligatoire ». Cette conséquence
de l’avis dépasse la portée attachée par la Charte et le Statut de Ia
Cour à un avis consultatif. Toutefois, cette disposition n’est pas
autre chose qu’une règle de conduite pour le Conseil exécutif, règle
qui déterminera la suite à donner par lui à l'avis de la Cour. Elle
n’affecte en rien le mode selon lequel la Cour fonctionne : celui-ci
reste fixé par son Statut et son Règlement. Elle n’affecte ni le raison-
nement par lequel la Cour formera son opinion, ni le contenu de
l'avis lui-même. Par conséquent, le fait que l’avis de la Cour sera
accepté comme ayant force obligatoire ne fait pas obstacle à ce que
suite soit donnée à la demande d'avis.

La Cour est un corps judiciaire et, dans l'exercice de sa fonction
consultative, elle doit rester fidèle aux exigences de son caractère
judiciaire. Cela est-il possible dans le cas présent ?

Les quatre jugements auxquels se réfère la demande d’avis sont,
aux termes de l’article VI, paragraphe 1, du Statut du Tribunal,
« définitifs et sans appel »; toutefois l’article XII, paragraphe 1, de
ce Statut considéré dans la mesure où il a été invoqué par l'Unesco,
confère au Conseil exécutif le droit de contester « une décision du
Tribunal affirmant sa compétence », à charge, pour le Conseil exécu-
tif, de soumettre cette contestation à la Cour par la voie d’une
demande d’avis consultatif. Le Conseil exécutif a usé de cette
faculté.

La procédure consultative ainsi engagée se présente comme faisant
en quelque sorte fonction de recours contre les quatre jugements,
étant donné que la Cour est expressément invitée à se prononcer,
dans son avis qui aura «force obligatoire », sur la validité de ces
jugements.

L'article XII du Statut du Tribunal administratif répond au
dessein de faire porter devant la Cour et trancher par elle certaines
contestations relatives à la validité de jugements rendus par ce
Tribunal entre un fonctionnaire et Organisation internationale

II
85 TRIBUNAL ADM. DE L’O. I. T. (AVIS DU 23 X 56)

intéressée. Or selon l’article 34, paragraphe 1, du Statut de la Cour
«seuls les États ont qualité pour se présenter devant la Cour ». Dans
l'article XII, on a cherché à surmonter cette difficulté et à aboutir
néanmoins à un examen par la Cour et à une décision de celle-ci
par le moyen d’une demande d’avis consultatif émanant du Conseil
exécutif. À celui-ci et à lui seul est reconnue la prérogative de pou-
voir contester un jugement du Tribunal administratif. La particu-
larité de cette procédure est que la voie consultative est substituée
à la voie contentieuse que le Statut de la Cour ne permettait pas de
suivre.

La Cour n’a pas à apprécier les mérites d’une telle procédure ni
les motifs qui ont conduit à l’adopter. Elle doit rechercher seule-
ment si son Statut et son caractère judiciaire font ou non obstacle à
ce qu’elle se prête à l'exercice d’une telle procédure en donnant
suite à la demande d'avis.

Selon une pratique généralement acceptée, les voies de recours
contre un jugement sont ouvertes également à l’une et à l’autre
parties. Chacune de celles-ci dispose de facultés égales pour la pré-
sentation de ses moyens devant le juge appelé à en connaître. L'idée
d'égalité des parties à une instance judiciaire trouve dans une autre
matière une expression dans l’article 35, paragraphe 2, du Statut de
la Cour qui, en confiant au Conseil de Sécurité le soin de régler les
conditions d'accès à la Cour d’Etats qui ne sont pas parties au
Statut, ajoute : « sans qu'il puisse en résulter pour les parties aucune
inégalité devant la Cour ». Or la voie consultative ici instituée com-
porte une certaine inégalité entre l'Unesco et les fonctionnaires
tant à son point de départ que dans sa mise en œuvre.

Tout d’abord, en contestant les quatre jugements et en s’adres-
sant à la Cour, le Conseil exécutif a exercé un droit qui est à la dis-
position de lui seul. Les fonctionnaires ne disposent d’aucun droit
semblable à l'égard des jugements du Tribunal administratif.
Nonobstant sa portée limitée, l’article XII du Statut du Tribunal
administratif a conféré sur ce point un droit exclusif au Conseil
exécutif.

L’inégalité ainsi constatée n’est pas, en réalité, une inégalité
devant la Cour. Elle est antérieure à l'examen de Ja question
par la Cour. Elle n’affecte pas la manière dont la Cour procède à
cet examen. Au surplus, en l’espèce, cette inégalité reste quelque
peu théorique parce que les fonctionnaires ont eu gain de cause
devant le Tribunal administratif et qu’en conséquence ils ne
sauraient avoir de griefs à formuler. Cela étant, il n'est pas
nécessaire pour la Cour de se prononcer sur la valeur en droit
de l’article XII du Statut du Tribunal administratif. S’en tenant
aux données de l’espèce, il lui suffit de constater que le fait que
le Conseil exécutif était seul à pouvoir ouvrir la procédure ne

12
86 TRIBUNAL ADM. DE L'O.I.T. (AVIS DU 23 X 56)

constitue pas un motif pour écarter la demande d'avis.

La question de l'égalité entre l’Unesco et les fonctionnaires se
pose encore dans le développement de la procédure à suivre
devant la Cour. Ici, l'absence d'égalité résulte non plus d’une
disposition du Statut du Tribunal administratif mais des dispo-
sitions du Statut de la Cour. En la forme d’une procédure consul-
tative, la Cour se trouve en présence d’une contestation dont la
solution affectera le droit des fonctionnaires au bénéfice des juge-
ments qu'ils ont obtenus, et l'obligation pour l'Unesco de se con-
former à ces jugements. Le caractère judiciaire de la Cour exige
que, d’un côté et de l’autre, ceux qu’affecte directement cette pro-
cédure soient admis à soumettre à la Cour leurs vues et leurs argu-
ments.

Pour l'Unesco, le Statut et le Règlement de la Cour n’y font nul
obstacle et pourvoient même à lui offrir les facilités nécessaires.
Pour les fonctionnaires il en est autrement.

La Cour s'est trouvée en face de cette difficulté. Il y a été
pourvu, d'une part, par le procédé consistant à faire parvenir à
la Cour les observations des fonctionnaires par l'intermédiaire
de l'Unesco, d’autre part, en renonçant à toute procédure orale.
La Cour n'est pas liée pour l’avenir par l’assentiment qu'elle a
pu donner ou les décisions qu’elle a pu prendre au sujet de la
procédure ainsi adoptée. En l'espèce, la procédure suivie n’a pas
soulevé d’objections de la part des intéressés et elle a même reçu
Vassentiment du conseil des fonctionnaires bénéficiaires des juge-
ments. Le principe de l'égalité entre les parties découle des exigences
d’une bonne administration de la justice. Ces exigences n’ont pas été
compromises en l’espèce par le fait que les observations écrites
formulées au nom des fonctionnaires ont été présentées par lV inter-
médiaire de l’Unesco. Enfin, bien qu'il n’y ait pas eu de pro-
cédure orale, la Cour constate qu’elle a reçu des informations
adéquates. Il semble qu’il n’y ait pas, dans ces conditions, de
motif déterminant pour que la Cour refuse de préter son assistance
à la solution d’un problème qui se pose pour une institution
spécialisée des Nations Unies autorisée à demander à la Cour
un avis consultatif. Malgré le caractère permissif de l’article 65
du Statut relatif aux avis consultatifs, il faudrait des raisons
décisives pour déterminer la Cour à opposr un refus qui com-
promettrait le fonctionnement du régime établi par le Statut du
Tribunal administratif en vue de la protection juridictionnelle des
fonctionnaires. Une absence d'égalité, apparente ou théorique, ne
doit pas obscurcir ou effacer cet objet essentiel.

13
87 TRIBUNAL ADM. DE L’0. 1. T. (AVIS DU 23 X 56)

A Ja lumière de ce qui vient d’être dit et des circonstances de
l'espèce, la Cour considère qu’elle doit donner suite à la demande
d’avis.

*
* *

La première question posée à la Cour est énoncée dans les termes
suivants :

« 1. — Le Tribunal administratif était-il compétent, aux termes de
l’article IT de son Statut, pour connaître des requêtes introduites
contre l'Organisation des Nations Unies pour l'éducation, la
science et la culture, en date du 5 février 1955, par MM. Duberg
et Leff et la Dame Wilcox, et, en date du 28 juin 1955, par la Dame
Bernstein ? »

La Cour est ici invitée à prononcer sur la compétence du Tribunal
administratif. L'article XII du Statut de ce Tribunal qui est à la
base de la demande d’avis a fait apparaître que ce qui est en cause
c’est la décision du Tribunal affirmant sa compétence, donc le dis-
positif sur ce point de son jugement. La Cour n’est pas limitée à
l'examen des motifs que le Tribunal administratif a expressément
invoqués à l’appui de sa décision ; elle doit arriver, pour les motifs
qu'elle jugera déterminants, à sa propre décision au sujet de la com-
pétence du Tribunal.

Les termes «compétent pour connaître» employés dans la
demande d'avis signifient qu'il s’agit de déterminer si le Tribunal
administratif était juridiquement qualifié pour examiner les re-
quêtes dont il était saisi et statuer au fond sur les prétentions qui
y étaient énoncées. Le fait que le Tribunal aurait bien ou mal
jugé au fond, qu’il aurait bien ou mal interprété et appliqué le droit
pour juger au fond n'affecte pas sa compétence. Celle-ci doit être
appréciée en recherchant si la requête était de celles dont examen
au fond relève de la connaissance du Tribunal administratif selon
les dispositions gouvernant la compétence de celui-ci. Cette distinc-
tion entre la compétence et le fond est très importante dans le
régime juridique du Tribunal administratif. Les erreurs que le
Tribunal administratif peut être amené à commettre au sujet de sa
compétence sont susceptibles d’être redressées par la Cour sur
demande d’avis émanant du Conseil exécutif. Les erreurs de fait ou
de droit que commettrait le Tribunal administratif dans ses juge-
ments sur le fond ne peuvent pas donner lieu à une telle procédure :
à ses jugements sur le fond s’applique purement et simplement la
disposition de l’article VI du Statut du Tribunal portant que les
jugements de celui-ci sont « définitifs et sans appel ».

Devant le Tribunal administratif, les fonctionnaires intéressés se
sont plaints du refus de renouveler leur contrat de durée définie

14
88 TRIBUNAL ADM. DE L’0. 1. T. (AVIS DU 23 X 56)

qui leur avait été opposé dans les circonstances précédemment rap-
pelées. Ils ont contesté devant le Conseil d’appel la thése suivant
laquelle le titulaire d’un contrat de durée définie n’avait aucun droit
au renouvellement de ce contrat. Ils ont invoqué, au contraire, qu'ils
avaient un droit acquis au renouvellement de leur contrat. Pour ce
faire ils ont invoqué, en dehors de considérations générales sur la.
fonction publique internationale et la pratique des organisations
internationales, la position prise au sujet du renouvellement des
contrats de durée définie par le Directeur général dans la Note
administrative du 6 juillet 1954 ainsi qu un document soumis par
lui à la Conférence générale qui se réfère, à ce propos, à l’article 4.5.1
du Statut du personnel. La position prise par eux à cet égard devant
le Tribunal administratif apparaît clairement si l’on considère qu'ils
avaient obtenu gain de cause devant le Conseil d’appel et que celui-
ci avait, sur ce point, motivé son avis sur le sens par lui donné aux
articles 4 du Statut et 52 du Règlement du personnel. De son côté,
le mémoire en réponse de l’Unesco a invoqué, pour contester la
thèse des requérants, l'interprétation qu’elle entendait donner de
l’article 4.5.1 du Statut du personnel, certaines dispositions du
Règlement du personnel et, essentiellement, le sens qu’elle attachait
aux contrats de durée limitée. Tout cela fait apparaître ce dont le
Tribunal administratif était saisi. La Cour doit apprécier si l'examen
de ces requêtes rentrait dans la compétence du Tribunal administra-
tif aux termes de l’article IT, paragraphe 5, de son Statut, lequel
dispose : « Le Tribunal connaît ... des requêtes invoquant l’inobser-
vation soit quant au fond, soit quant à la forme des stipulations du
contrat d'engagement des fonctionnaires ou des dispositions du
Statut du personnel... »

La Cour ne saurait attacher à cette disposition un sens formaliste
qui consisterait à exiger que dans sa requête, le fonctionnaire indi-
quât d’une façon expresse telle ou telle stipulation ou disposition
dont il entend se prévaloir. D’une part, ce qui doit être invoqué aux
termes de l’article II, paragraphe 5, c’est une inobservation, c’est-a-
dire un acte ou une omission de l’administration ; en l’espèce, le
requérant a invoqué le refus de renouveler son contrat. D'autre
part, le Tribunal est qualifié pour rechercher et déterminer quels
sont les textes applicables à la prétention qui lui est soumise. Pour
admettre la compétence du Tribunal, il suffit de constater que les
prétentions énoncées dans la requête rentrent, par leur nature, dans
le cadre défini par l’article II, paragraphe 5, du Statut du Tribunal
administratif et précisé dans une autre partie du présent avis.

Aux termes de cette disposition, pour que le Tribunal soit compé-
tent pour connaître de la requête d’un fonctionnaire il faut que le
fonctionnaire invoque l’inobservation des stipulations ou disposi-
tions que cet article mentionne. « Requêtes invoquant », cela est une
expression plus large que serait l'expression « requêtes fondées sur ».

15
89 TRIBUNAL ADM. DE L'O.I.T. (AVIS DU 23 X 56)

Cette dernière expression évoquerait l’idée qu’une telle requête
devrait être juridiquement bien fondée et cependant la Cour, en
présence des mots «réclamations ... fondées sur les dispositions» d’un
traité, a estimé que ces mots «ne sauraient être entendus comme
désignant des réclamations qui peuvent effectivement être établies
aux termes de ce traité» (Affaire Ambatielos, Fond: Obligation
d'arbitrage, C. 1. J. Recueil 1953, p. 17). A plus forte raison en est-il
de l’expression plus souple « requêtes invoquant ». Ces mots se réfè-
rent à ce que le requérant invoque, à ce sur quoi il prétend appuyer
sa requête. Mais l’article II, paragraphe 5, ne signifie pas qu’il suffi-
rait d’une mention purement verbale de certaines stipulations ou
dispositions pour établir la compétence du Tribunal administratif.
Une simple allégation de la part du requérant ne saurait suffire pour
déterminer le Tribunal à s’incliner devant elle et à retenir l’examen
de la requête. Dans l'arrêt précédemment cité, la Cour, ayant à
interpréter l'expression « fondée sur» a dit qu’«il ne suffit pas que
le gouvernement qui présente la réclamation établisse un rapport
lointain entre les faits de la réclamation et le traité » invoqué ; elle
a ajouté aussitôt qu’«il n’est pas nécessaire que ce gouvernement
démontre ... qu’une prétendue violation du traité présente un fonde-
ment juridique inattaquable » (db¢d., p. 18). Pour l’application de
l’article II, paragraphe 5, la Cour estime qu'il faut également s’en
tenir à cette position intermédiaire : exiger que la requête fasse
apparaître un rapport réel entre le grief et les dispositions invoquées,
ne pas exiger que les faits allégués emportent nécessairement les
conséquences que les requérants prétendent y attacher: cette
seconde exigence confondrait l’examen de la compétence avec celui
du fond.

Dans les affaires dont il est question ici, les fonctionnaires ont
invoqué une interprétation de leur contrat et du Statut du person-
nel selon laquelle ils auraient un droit au renouvellement de leur
contrat ; ils ont invoqué que la Note administrative était un complé-
ment de leur contrat et du Statut du personnel qui leur donnait un
droit à obtenir le renouvellement : la valeur de ces allégations est
le fond du litige soumis par eux au Tribunal. Pour déterminer la
compétence du Tribunal, il est nécessaire de rechercher si les stipu-
lations et dispositions invoquées apparaissent comme ayant un
rapport sérieux et non factice avec le refus de renouveler Jes contrats.

ae
CS ce

A la lumière de ce qui précède, la Cour examinera maintenant la
question de savoir si, pour se reconnaître compétent, le Tribunal
administratif était fondé à admettre qu’il avait devant lui une
requête rentrant dans le cadre a) des « stipulations du contrat d’en-
gagement » ou b) du « Statut du personnel ». Ces deux aspects de la
question seront examinés successivement.

16
90 TRIBUNAL ADM. DE L’0.1.T. (AVIS DU 23 X 56)

Le contrat de Duberg, en son dernier état, prenait fin le 3x dé-
cembre 1954. La prétention de Duberg était que de ce contrat
résultait pour lui un titre à en obtenir le renouvellement. Cette
prétention était-elle suffisamment fondée pour établir la compé-
tence du Tribunal administratif ? Pour cela, il fallait qu’elle eût
une base juridique sérieuse. La question du renouvellement s’est
posée à un moment où le contrat de Duberg était encore en vigueur :
c'est en août 1054 que la décision de ne pas renouveler son contrat
a été prise ; ultérieurement confirmée, elle a été maintenue le 25 no-
vembre 1954 après l'avis du Conseil d'appel auquel Duberg s'était
adressé ; le contrat de Duberg n’arrivait à expiration que le 31 dé-
cembre 1954. D’autre part, le contrat d'engagement fait expressé-
ment référence au Statut et au Règlement du personnel ainsi qu'aux
amendements qui y seraient apportés. Les « terms of appointment »,
expression employée dans le texte anglais du Statut du Tribunal et
qui se retrouve dans le document relatif à l'engagement de Duberg,
expression au surplus plus large et mieux appropriée que l'expression
« stipulations du contrat d'engagement », doivent être entendus en
rapport avec l'attitude prise à leur égard par le Directeur général.
Or celui-ci, dans la Note administrative du 6 juillet 1954 a pris
position à l'égard du renouvellement des contrats de durée définie.
Il a énoncé et porté à la connaissance du personnel son intention
de renouveler ces contrats sous certaines conditions qu’il indiquait.
C'était là, de sa part, reconnaître ou établir un lien entre les contrats
qui allaient arriver à expiration et leur renouvellement. Quelle
était la force de ce lien ? Allait-il jusqu’à donner à Duberg un droit
à obtenir le renouvellement de son contrat ? Ces questions sont en
rapport suffisant avec l'interprétation du contrat d'engagement,
son respect ou son inobservation, pour conduire à admettre qu’elles
rentraient dans la compétence du Tribunal administratif. En
disant cela la Cour laisse entière la question de savoir si Duberg
remplissait les conditions posées par la Note administrative pour
le renouvellement de son contrat. Cette question n’est pas soumise
à la Cour.

+ * *

La Cour ne saurait admettre que pour apprécier la situation
juridique en la matière il faudrait s’en tenir exclusivement à la
lettre des contrats et, en particulier, à la disposition d’après laquelle,
à défaut de renouvellement, ces contrats viennent automatiquement
à expiration à la date fixée. Les fonctionnaires prétendaient tirer de
leur contrat de durée définie un droit à son renouvellement. Ils se
plaignaient du fait que ce renouvellement leur avait été refusé et
c'est en ce refus qu'ils trouvaient une inobservation de leur contrat.
Il est clair que la seule échéance du terme fixé au contrat ne pouvait
suffire à effacer cette inobservation antérieure à cette échéance si

17
I TRIBUNAL ADM. DE L'O.I.T. (AVIS DU 23 X 56
5

elle s'était effectivement produite et à retirer aux fonctionnaires
le droit de s’en plaindre devant le Tribunal administratif. En
effet, l’article Il, paragraphe 6, de son Statut dispose: « Ont
accès au Tribunal: a) le fonctionnaire, même si son emploi
a cessé... »

La Cour estime que, pour apprécier la compétence du Tribunal
administratif, il est nécessaire de considérer le contrat non pas
seulement dans sa lettre mais aussi dans ses rapports avec les
conditions dans lesquelles il est intervenu et la place qu’il tient dans
l'Organisation.

Dans la pratique de l'Unesco — comme d’ailleurs dans celle de
l'Organisation des Nations Unies et des Institutions spécialisées —
les contrats de durée définie ne sont pas l'équivalent de contrats
ordinaires de durée définie entre employeurs et employés privés.
A la date considérée, un grand nombre d'employés de l'Unesco
avaient des contrats de durée définie. Une situation analogue paraît
avoir existé aux Nations Unies et dans les Institutions spécialisées.
Il est inutile d'examiner ici les raisons qui ont milité en faveur de
l'octroi de tels contrats. Le fait est qu’en cette matière s’est déve-
loppée une pratique selon laquelle les titulaires de contrats de durée
définie, sans être assimilés aux titulaires de contrats permanents
ou de contrats de durée indéterminée, ont souvent été traités comme
ayant droit à un emploi continué, dans des conditions compatibles
avec les besoins et le bien général de l’organisation, cela d’une
manière dépassant les termes stricts du contrat. Dans un document
intitulé « Normes et méthodes de recrutement du personnel», que
le Directeur général a fait soumettre à la Conférence générale, lors
de sa huitième Session en 1954, il a été énoncé au paragraphe 26
que «selon le texte actuel de l’article 4.5.1, adopté par la
Conférence générale en sa septième Session, le Directeur général
est tenu d'accorder des engagements de durée indéterminée à
tous les membres du personnel qui, ayant d’abord reçu des
engagements de durée définie pour une période d’un à trois ans,
ont donné satisfaction pendant ladite période, à moins toutefois
qu'il ne juge devoir», en raison des exigences du programme
«leur accorder seulement un nouvel engagement de durée définie ».
Dans le paragraphe 14 du même document, on peut aussi noter
la déclaration suivante: «l’engagrment de tout membre du
personnel qui s’est bien acquitté de ses fonctions et dont la conduite
a donné satisfaction, est la plupart du temps renouvelé». A la
dix-septième séance tenue par la Commission administrative lors de
la huitième Session de la Conférence générale le 29 novembre 1954,
le Directeur général a déclaré «qu'aux termes de l'alinéa 4.5.7
actuel, il est tenu de renouveler les contrats en question sans
limitation de temps (pourvu que l'intéressé remplisse toutes les
conditions requises), à moins de pouvoir affirmer que les exigences
du programme s’y opposent ». La pratique sur laquelle on vient
de jeter les yeux est un élément pertinent pour l'interprétation

18
92 TRIBUNAL ADM. DE L’0.1.T. (AVIS DU 23 X 56)

des contrats en question. Elle vient à l’appui de l’opinion selon
laquelle il peut y avoir des circonstances dans lesquelles le non-
renouvellement d'un contrat de durée définie constitue un motif
valable de réclamation.

*
* *

La pratique qui vient d’étre analysée doit mettre en garde contre
une interprétation du contrat d’engagement qui, s’attachant litté-
ralement et exclusivement à la clause de durée qu'il contient, en
déduirait que, le terme fixé étant échu, il est impossible de se pré-
valoir du contrat de durée définie pour critiquer le refus de renouvel-
lement de ce contrat. Au surplus, une telle interprétation ne tien-
drait pas compte de ce qu’est le renouvellement d’un contrat de
durée définie tel qu'il est compris par le Statut du personnel auquel
le contrat fait expressément renvoi. C’est un aspect de la question
qu'il faut considérer pour déterminer si, comme on l’a prétendu, le
titulaire d’un contrat de durée définie serait, quant au renouvelle-
ment de celui-ci, dans la même situation juridique que le postulant à
un emploi qui souhaite entrer au service de l'Unesco.

Il est évident que le candidat à un poste qui ne l’obtient pas n’est
pas fondé à invoquer la compétence du Tribunal administratif. En
va-t-il de même pour un fonctionnaire qui n'obtient pas le renou-
vellement de son contrat de durée définie ? La question du renou-
vellement d’un contrat de durée définie se pose pour celui qui, à ce
moment, fait partie du personnel de l'Unesco. Les quatre requérants
se sont trouvés dans cette situation. L'article 4.5.1 du Statut du
personnel, qui régissait leurs contrats, disposait :

« Les autres membres du personnel sont nommés par contrat de
durée définie, pour une période initiale d’un an au moins et de trois
ans au plus, et renouvelables : a) soit sans limitation de temps,
b) soit en raison des exigences du programme, pour des périodes
déterminées d’un an au moins et de cing ans au plus, à la discrétion
du Directeur général. Les membres du personnel nommés antérieu-
rement au 1® janvier 1952 sont censés, pour l'application du présent
alinéa, avoir été nommés à cette date sans préjudice des droits qu’ils
ont pu acquérir par ailleurs. »

Les mots « contrat de durée définie … renouvelables » impliquent que
le renouvellement constitue un stade ultérieur, un prolongement du
contrat antérieur. Il ne s’agit pas ici d’un nouveau contrat sans
rapport avec celui qui l’a précédé. Ce caractère du renouvellement
est confirmé par la distinction entre les contrats de durée définie,
qui peuvent être renouvelés, et les contrats temporaires dont le
renouvellement n'est pas prévu. L'article 52 d) du Règlement du
personnel disposait :

« Un engagement de durée définie prend fin à l'échéance fixée, à
moins qu’un nouvel engagement n'ait été offert à l'intéressé et
accepté par lui trois mois avant l'échéance si l’intéressé est en

19
93 TRIBUNAL ADM. DE L'O.I.T. (AVIS DU 23 X 56)

fonctions depuis moins d’un an ou six mois avant cette date s’il est
en fonctions depuis plus d’un an. »

D'autre part, l’article 53 4) disait simplement : « Un engagement
à titre temporaire prend fin à la date stipulée au contrat, sans
préavis ni indemnité. »

L'emploi de l'expression « nouvel engagement » dans l'article 52
d) qui vient d’être cité ne permet pas de conclure que ce qu'on
appelle couramment «renouvellement » soit un engagement sans
aucun lien avec ce qui l’a précédé et que le fonctionnaire à qui
pareil renouvellement a été offert ou refusé soit dans la même
situation qu’un candidat étranger au personnel de l'Unesco qui
désire y entrer pour la première fois. Le sens propre de l’expression
«nouvel engagement » ne se prête pas à une telle interprétation
et ce n’est pas en ce sens que l'administration l’a comprise. En
fait le Directeur général a introduit à l’article 52 d) du Règlement
du personnel qui est devenu la disposition 104.6 une modification
qui est entrée en vigueur le 1e novembre 1954 et qui consiste
à substituer l'expression « renouvellement » à l'expression « nouvel
engagement ». C’est le texte ainsi amendé que le Tribunal admi-
nistratif a cité dans les motifs de sa décision visant sa compétence.

L'opinion qui voit un lien entre le renouvellement et le contrat
primitif et d’après laquelle la situation qu’on envisage ici est diffé-
rente de celle qui résulte de l’octroi d’un premier contrat à un pos-
tulant correspond au sens exact du terme « renouvellement ». Elle
est également conforme au fait qu'à l’époque où la question du
renouvellement se pose, l’intéressé est un fonctionnaire de ]’Organi-
sation et non pas étranger à celle-ci. C’est la raison pour laquelle
l’article 52 d), tant en son texte original qu’en son texte amendé
(devenu disposition 104.6 d) puis disposition 104.6 e)), après avoir
énoncé que le contrat expire à la date prévue, ajoute à titre
d'exception : «à moins qu’un nouvel engagement [ou le renou-
vellement] n’ait été offert ... et accepté » et ce «avant l’échéance »
du contrat primitif. Cela confirme l’opinion que dans les hypo-
thèses de renouvellement c’est l’engagement initial qui continue
d'exister et non pas un engagement indépendant qui est conclu.

De même l’article 61 du Règlement du personnel (devenu disposi-
tion 104.14), qui a trait au réengagement, montre que celui-ci est
autre chose que le renouvellement d’un engagement. Le renouvelle-
ment d'un engagement s’opère autrement que l’octroi d'un engage-
ment initial. Une comparaison des paragraphes 13 et 14 des Normes
et Méthodes de recrutement du personnel ne laisse aucun doute à
ce sujet. Au paragraphe 14, on peut lire ce qui suit: « L'engagement
de tout membre du personnel qui s’est bien acquitté de ses fonctions
et dont la conduite a donné satisfaction, est la plupart du temps
renouvelé. » Cette phrase montre que le renouvellement est fonciè-
rement différent de l’octroi d’un nouvel engagement ; elle indique
également -qu’un fonctionnaire consciencieux peut normalement
espérer le renouvellement de son engagement. L’emploi du mot

29
94 TRIBUNAL ADM. DE L'O.I.T. (AVIS DU 23 X 56)

«review » en tête du texte anglais du paragraphe 14 confirme l’im-
pression que le renouvellement est fondé sur un examen du dossier
du fonctionnaire.

La disposition de l’article 4.5.1 du Statut du personnel précé-
demment citée et en vertu de laquelle un membre du personnel
nommé par contrat de durée définie ne saurait être maintenu dans
cette situation pendant plus de cinq ans, implique également que
c’est le contrat initial qui demeure en vigueur jusqu’à l’expiration
de ce maximum.

Référence peut aussi être faite à la rédaction donnée par la Confé-
rence générale, lors de sa huitième session, en 1954, à l’article 4.2
du Statut du personnel qui a maintenant la teneur suivante :

« Les nominations, mutations et promotions de membres du per-
sonnel décidées par le Directeur général, ainsi que les renouvellements
d'engagements auxquels il procède, visent à assurer à l'Organisation
les services de personnes qui possèdent les plus hautes qualités de
travail, de compétence et d’intégrité. »

Les mots en italiques ont été ajoutés en 1954. Le fait qu’on ait jugé
souhaitable de les ajouter montre que l’on considérait le renouvelle-
ment d’un engagement comme une opération différente de la « nomi-
nation », dont il était question dans le texte antérieur. Enfin — et
ce n’est pas là un simple détail technique — il est intéressant de
noter que la pièce intitulée « Notice of Personnel Action », qui est
annexée à Ja lettre d'engagement initiale, définit la mesure prise
par le terme «appointment», alors que celle qui accompagne la
deuxième lettre d'engagement définit la mesure prise par le terme
« extension of contract », ce qui évoque l’idée d’un contrat initial dont
la durée est simplement prolongée.

Tout cela montre qu’il existe un lien, un lien juridique, entre le
renouvellement et l’engagement initial, et en conséquence entre le
renouvellement et la situation juridique d’un fonctionnaire au
moment ott il se voit accorder ou refuser le renouvellement de son
engagement. Ce lien va-t-il jusqu'à créer, comme on l’a prétendu,
un droit au renouvellement ? C’est la une question de fond a laquelle
la Cour n’a pas à répondre. Il suffit de noter que le requérant s’est
référé au lien créé entre le contrat initial et son renouvellement,
lien qui est nettement établi par le Statut et le Règlement du per-
sonnel auxquels le contrat fait expressément renvoi et qui consti-
tuent la base juridique sur laquelle doit s’appuyer l'interprétation
du contrat. Ainsi le requérant, en prétendant avoir un droit au
renouvellement de son contrat et en prétendant que ce droit avait
été méconnu, s’est placé sur le terrain de l’inobservation des stipu-
lations du contrat d'engagement.

21
95 TRIBUNAL ADM. DE L'O.I.T. (AVIS DU 23 X 56)

* *

Le lien juridique ainsi constaté entre le contrat de durée définie
et son renouvellement, lien qui constitue la base juridique de la
réclamation du fonctionnaire, apparait encore dans la décision prise
par le Directeur général dans la Note administrative du 6 juillet
1954.

Par cette Note, le Directeur général annonçait qu'il avait « décidé
d'offrir à tous les fonctionnaires de [la] catégorie [des services orga-
niques] » remplissant certaines conditions et dont les services étaient
nécessaires « le renouvellement de leur engagement pour une durée
d’un an». I] était possible de soutenir que cette Note avait pour
effet de créer un droit au renouvellement du contrat. La Cour estime
qu'on pouvait raisonnablement soutenir qu'un avis administratif
libellé dans des termes aussi généraux peut être considéré comme
liant l'Organisation et que la nécessité alléguée par l'Unesco d'une
offre individuelle et d’une acceptation individuelle de l'offre était en
l'occurrence un point de forme plutôt que de fond. Il n’est pas
nécessaire pour la Cour de décider si les conséquences juridiques
ainsi envisagées découlaient effectivement de la Note administrative.
En tout cas, la Cour estime que si le Directeur général jugeait à
propos de refuser à un fonctionnaire le bénéfice de cette offre géné-
rale, la contestation qui pouvait être élevée sur ce point tombait
dans la compétence du Tribunal administratif.

* * ES

I] résulte des considérations qui précèdent que le Tribunal admi-
nistratif était fondé à admettre que les requêtes l’appelaient à sta-
tuer sur une inobservation prétendue des stipulations du contrat
d'engagement et, par suite, à se déclarer compétent pour en connai-
tre. En présentant ces considérations, la Cour s’est référée aux dis-
positions du Statut du personnel et du Règlement du personnel.
Sur ce terrain qui constitue un second chef de compétence du Tribu-
nal administratif, la Cour estime devoir ajouter quelques observa-
tions qui viendront confirmer les constatations déjà faites.

Devant ie Tribunal administratif, l'Unesco a invoqué que les
requétes des fonctionnaires reposaient «sur une méconnaissance
profonde ... de la portée des engagements temporaires » ; qu’elles
impliquaient un « bouleversement de l’économie des contrats tem-
poraires»; et que l'Unesco était ainsi amenée «à définir … les
notions de contrat permanent et d'engagement temporaire [...
et ...] les circonstances différentes auxquelles ils répondent et les
effets juridiques respectifs qui s’y attachent ». C'était se placer
sur le terrain des dispositions du Statut du personnel, c’est-à-dire

22
96 TRIBUNAL ADM. DE L'O.I.T. (AVIS DU 23 X 56)

sur le terrain de la compétence du Tribunal administratif telle
qu’elle est définie par l’article II, paragraphe 5, de son Statut.
Corrélativement, dans l'affaire Duberg, le requérant analysait
en trois points les arguments du Directeur général : 1) le requérant
n'avait pas un droit acquis au renouvellement de son contrat ; 2) le
Directeur général n’était pas tenu de donner ses raisons pour le
non-renouvellement ; 3) sa décision en la matière n’était pas
soumise à un contrôle juridictionnel. Le requérant contestait ces
trois propositions. Pour ce faire, il se basait non seulement sur
les stipulations du contrat mais aussi sur le Statut du personnel.

Aux termes de l’article 4.5.1 du Statut du personnel, le renouvel-
lement d'engagements de durée définie était subordonné aux « exi-
gences du programme ». Le Directeur général a estimé qu’il ne pou-
vait préjuger ce que déciderait sur ce point la Conférence générale
qui devait se réunir vers la fin de 1954. Cela explique qu'il n’ait pas
pris parti sur le renouvellement du contrat de Duberg expirant le
31 décembre 1954 avant la date fixée à cet effet par l’article 52 d),
devenu disposition 104.6 d), du Règlement du personnel. Dans cette
situation, le Directeur général, estimant « que, de l’avis général, les
principes de l'Organisation en matière d’administration du personnel
devraient répondre a la notion de fonction publique internationale,
et viser à donner un caractère permanent à l’emploi des membres
du personnel qui possèdent les plus hautes qualités de travail, de
compétence et d’intégrité et dont les services sont nécessaires »,
publia, le 6 juillet 1954, une Note administrative au sujet du « renou-
vellement des contrats d’engagement venant a expiration en 1954
ou au début de 1955 ». Dans cette Note, le Directeur général annonce
qu’il a «décidé d’offrir à tous les fonctionnaires de [la] catégorie [des
services organiques] », dont les contrats vont venir prochainement à
expiration et « qui possédent les qualités requises de travail, de com-
pétence et d’intégrité et dont les services sont nécessaires, le renou-
vellement de leur engagement pour une durée d’un an ». Quel était
le caractère de cette Note? De l’avis de la Cour, elle constituait une
modification du Règlement du personnel alors en vigueur — modi-
fication que le Directeur général avait pouvoir de faire en vertu de
l’article 12.2 du Statut du personnel. En vertu de cette modifica-
tion, l’article 52 d) du Règlement du personnel était provisoirement
modifié : tous les fonctionnaires dont les contrats venaient à
échéance entre le 6 juillet 1954 et le 30 juin 1955 et qui possédaient
les qualifications requises, ont été informés qu'ils se verraient offrir
un renouvellement d’un an. Le délai prescrit de 3 ou 6 mois n’était
plus pertinent. La situation qui en découlait fait apparaître que la
Note administrative était en rapport avec l’application du Statut
du personnel.

Enfin, sous deux autres aspects, il apparaît que la Note adminis-
trative du 6 juillet 1954 rentre dans le cadre des dispositions de
l'article I], paragraphe 5, du Statut du Tribunal administratif.
Tout d’abord, elle se référait aux mots: «en raison des exigences

23
97 TRIBUNAL ADM. DE L'O. 1. T. (AVIS DU 23 X 56)

du programme », tels qu’ils figuraient à l’article 4.5.1 du Statut
du personnel. D'autre part, la Note se référait implicitement
à l’article 4.2 du Statut, qui déclare que les nominations, muta-
tions et promotions de membres du personnel auxquelles pro-
cédera le Directeur général viseront à assurer les plus hautes
qualités de travail, de compétence et d’intégrité. C'est au sujet
de cette notion d’intégrité, visée tout à la fois dans la Note
et dans l’article 4.2 du Statut du personnel, qu’a surgi la contro-
verse qui a été soumise au Tribunal administratif. Là s’est même
trouvé le point crucial sur lequel la requête a cru pouvoir attaquer
la décision du Directeur général. A ce point de vue, l’allégation
d’inobservation du Statut du personnel paraît clairement rentrer
dans la compétence du Tribunal.

Il résulte des considérations précédentes que, soit si l’on se place
sur le terrain de ]’inobservation des stipulations du contrat, soit sur
celui de l’inobservation du Statut du personnel, il s’agissait, comme
Va dit le Tribunal administratif dans les motifs de sa décision sur
la compétence, d’un «litige portant sur l'interprétation et l’appli-
cation du Statut et du Règlement du Personnel de l'Organisation
défenderesse » et qu’en conséquence le Tribunal administratif était
fondé à affirmer sa compétence.

La Cour n'a pas perdu de vue que tant devant le Tribunal adminis-
tratif que dans les observations qui lui ont été soumises il a été
invoqué, d’une part, que le Tribunal administratif était un tribunal
international et, d'autre part, qu’il n’était pas une « juridiction de
droit commun» mais «une juridiction d'attribution »: cela a été
invoqué en vue d'aboutir à une interprétation restrictive des dis-
positions gouvernant la compétence de ce Tribunal. La Cour ne
conteste pas que le Tribunal administratif soit un tribunal inter-
national. Mais ce qui était soumis à ce Tribunal n’était pas un
différend entre Etats. C'était un différend entre un fonctionnaire et
l'Unesco. Les considérations qui ont pu être invoquées en faveur
d’une interprétation restrictive des dispositions gouvernant la com-
pétence d’un tribunal appelé à statuer entre États, et déduites de
la souveraineté de ceux-ci, ne se retrouvent pas quand il s’agit d’un
tribunal appelé à statuer sur la requête d’un fonctionnaire contre
une organisation internationale.

La Cour reconnaît que le Tribunal administratif est une juridic-
tion d’attribution. Elle s’est attachée en conséquence à la disposi-
tion qui attribue compétence à ce Tribunal pour connaître des
« requêtes invoquant l’inobservation soit quant au fond, soit quant

24
98 TRIBUNAL ADM. DE L’0.1.T. (AVIS DU 23 X 56)

à la forme des stipulations du contrat d'engagement des fonction-
naires ou des dispositions du Statut du personnel ». Elle a retenu
cette disposition et les dispositions pertinentes du Statut du per-
sonnel. La Cour s’est attachée a la teneur des textes pertinents et
s’est inspirée de leur esprit, du but en vue duquel ils ont été adoptés,
à savoir l'intention d’assurer à l'Organisation les services d’un per-
sonnel compétent et intègre en dotant celui-ci de garanties appro-
priées pour tout ce qui concerne l’observation des contrats d’engage-
ment et des dispositions du Statut du personnel. C’est par cette voie
qu’elle est arrivée à déterminer ce qui lui paraît être l’exacte interpré-
tation de l’article II, paragraphe 5, du Statut du Tribunal adminis-
tratif et la juste application de cette disposition à l’espèce qui lui
était soumise. Elle n’a pas eu besoin pour cela de faire appel à des
principes d'interprétation soit restrictive soit extensive.

*
* *

La Cour ayant décidé de donner une réponse affirmative à la ques-
tion I se trouve placée par la demande d’avis en face d’une seconde
question ainsi énoncée :

« II. — Dans le cas d’une réponse affirmative à la question I:

a) Le Tribunal administratif était-il compétent pour vérifier
si le pouvoir conféré au Directeur général de ne pas renou-
veler des engagements de durée définie a été exercé pour le
bien du service et l'intérêt de l'Organisation ?

6) Le Tribunal administratif était-il compétent pour se pro-
noncer sur l'attitude qu'aux termes de l’Acte constitutif
de l'Organisation des Nations Unies pour l'éducation, la
science et la culture, le Directeur général doit observer dans
ses relations avec un État Membre, notamment en ce qui
concerne la mise en œuvre de la politique gouvernementale
de cet Etat Membre ? »

L'article XII du Statut du Tribunal administratif prévoit une
demande d’avis consultatif à la Cour dans deux cas clairement défi-
nis. Le premier se présente quand le Conseil exécutif conteste une
décision du Tribunal affirmant sa compétence ; le second quand le
Conseil exécutif considère qu’une décision du Tribunal est viciée par
une faute essentielle dans la procédure suivie. La demande d’avis
consultatif présentée conformément à l’article XII, n’est pas un
appel quant au fond du jugement. Elle se limite à une contestation
de la décision du Tribunal affirmant sa compétence ou à des cas de
faute essentielle dans la procédure. En dehors de cela, il n’y a aucun
recours contre les décisions du Tribunal administratif. Une contes-
tation de l'affirmation de compétence ne peut être transformée en

25
99 TRIBUNAL ADM. DE L’0.1.T. (AVIS DU 23 X 56)

une procédure contre la façon dont la compétence a été exercée ou
contre le fond de la décision.

La question II ne se réfère ni à une faute essentielle dans la
procédure suivie ni à une décision du Tribunal affirmant sa com-
pétence. Il en est ainsi, quoique les deux parties de cette question
emploient le terme « compétence ». Les questions qui y sont énon-
cées se réfèrent en effet aux motifs donnés par le Tribunal pour
aboutir à sa décision quant au fond de l'affaire. Les motifs donnés
par le Tribunal pour arriver à sa décision au fond ne peuvent
légitimement servir de base à une contestation de la compétence
de ce Tribunal. La question I énoncée dans la présente demande
d’avis concerne seulement une contestation de la décision affirmant
la compétence. Elle ne se référe pas a l’autre chef de contestation
prévu à l’article XII, à savoir la faute essentielle dans la procédure
suivie. Le Statut du Tribunal administratif aurait pu prévoir
d’autres raisons de contester la décision du Tribunal que celles
énoncées dans l’article XII. Il ne l’a pas fait. C’est la raison pour
laquelle, en conséquence, la Cour, dans le cadre de cet article —
le seul article auquel il est fait référence dans la demande d’avis
consultatif —, ne peut répondre à la question II.

Assurément, l'Unesco a le pouvoir général de demander à la
Cour des avis consultatifs sur les questions qui se posent dans le
cadre de son activité. Mais la question soumise à la Cour n’a
pas été posée en invoquant le pouvoir général de l'Unesco de
demander un avis consultatif. Elle a été expressément rattachée
à l’article XII. La question IT, telle qu’elle est posée à la Cour, se
réfère, par ses termes et par la place qu’elle occupe dans la réso-
lution portant demande d’avis, aux jugements contestés par le
Conseil exécutif quant à la compétence du Tribunal qui les a rendus.
C’est sur ce terrain qu’elle doit être considérée par la Cour. Or la
Cour vient de constater que l’objet de cette question est en dehors
de ce qui, dans les jugements attaqués, concerne la compétence du
Tribunal. La demande d’avis a placé la question II dans le cadre
défini par l’article XII. En réalité, cette question est en dehors de
ce cadre. En conséquence, elle n’a pas à être retenue par la Cour
en vue d’une réponse à la présente demande d'avis.

* * *

La Cour n'étant pas en mesure, pour les raisons indiquées, de
répondre à la question II, elle n’a pas à s’occuper de quelques-unes
des questions plus larges longuement discutées devant le Tribunal
et dans les exposés écrits présentés à la Cour. Parmi ces questions
figurent celles du droit applicable dans divers systèmes de droit
interne à la situation des fonctionnaires de l’État, de la nature

26
100 TRIBUNAL ADM. DE L'O.I.T. (AVIS DU 23 X 56)

de leur engagement et des principes qui régissent le contrôle judi-
ciaire de leur statut et des conditions de leur service. Ces questions
ne se posent pas dans le cas actuel.

De même la Cour n’a pas à retenir l'allégation suivant laquelle
le Tribunal compétent pour connaître de la requête aurait, dans sa
décision rendue sur elle, commis un dépassement de compétence
(excess of jurisdiction) ou excès de pouvoir. L'article XII du Statut
du Tribunal ne vise que la contestation d’« une décision du Tribunal
affirmant sa compétence ». La demande d'avis fondée sur cet
article ne peut, contrairement à ce qu’a soutenu l'Unesco, s'étendre
au grief selon lequel le Tribunal aurait « dépassé les limites de sa
compétence … dans l'examen des litiges ». Ce grief, à le supposer
admis, ne saurait conduire à dire que le Tribunal n’était pas compé-
tent pour connaître de la requête.

Dans ces conditions, la Cour n’a pas à examiner la prétention
selon laquelle la validité des jugements du Tribunal serait viciée par
un dépassement de compétence du fait qu’il a été accordé des indem-
nités ex aequo et bono. Elle se bornera à dire que si le Tribunal, dans
les motifs de sa décision sur le fond, a dit « que la réparation sera
assurée ex aëequo et bono par l'allocation au requérant du montant
ci-après », le contexte ne fait nullement apparaître que le Tribunal
ait entendu par là se départir des principes du droit. Il a voulu
seulement énoncer que, le calcul du montant de l'indemnité ne
pouvant pas être déduit de règles de droit posées à cet effet, il
entendait fixer ce que la Cour a, en d’autres circonstances, appelé
la juste mesure de la réparation, le chiffre raisonnable de celle-ci
(Affaire du Détroit de Corfou, arrêt du 15 décembre 1949, C.L. J.

Recueil 1949, Pp. 240).

*
* *

La question III présentée à la Cour est ainsi énoncée :

« III. — En tout état de cause, quelle est la validité des décisions
rendues par le Tribunal administratif dans ses jugements nos 17, 18,
Ig et 21?»

Aux termes de l’article VI du Statut du Tribunal administratif,
les jugements rendus par celui-ci «sont définitifs et sans appel ».
Toutefois l’article XII autorise le Conseil exécutif à les contester
mais seulement pour incompétence ou pour faute essentielle dans
la procédure suivie. Au cas où une telle contestation est élevée,
il appartient à la Cour de prononcer par un avis ayant force obliga-
toire sur cette contestation et, par voie de conséquences, sur la
validité du jugement contesté. Les quatre jugements n’ont été
contestés que sur le terrain de la compétence du Tribunal admi-
nistratif qui les a rendus. Si la Cour avait reconnu fondée cette
contestation, elle aurait été amenée à prononcer l'invalidité des
jugements. La Cour ayant écarté le grief d’incompétence seul

27
IOI TRIBUNAL ADM. DE L’0. 1. T. (AVIS DU 23 X 56)

relevé par le Conseil exécutif répondra en conséquence a la ques~
tion III en reconnaissant la validité des quatre jugements.

Par ces motifs,
La Cour DECIDE,

par neuf voix contre quatre,

de donner suite à la demande d’avis ;
La COUR EST D’AVIS,
Sur la question I:

par dix voix contre trois,

que le Tribunal administratif de l’Organisation internationale

du Travail était compétent, aux termes de l’article II de son Statut,
pour connaître des requêtes introduites contre l’Organisation des
Nations Unies pour l'éducation, la science et la culture, le 5 février
1955, par MM. Duberg et Leff et la Dame Wilcox, et, le 28 juin 1955,
par la Dame Bernstein ;

Sur la question IT :
par neuf voix contre quatre,

que la question n’appelle aucune réponse de sa part ;

Sur la question IIT:
par dix voix contre trois,

que la validité des décisions rendues par le Tribunal adminis-

tratif dans ses jugements n° 17, 18, 19 et 21 n’est plus sujette à
contestation.

28
102 TRIBUNAL ADM. DE L'O. I. T. (AVIS DU 23 X 56)

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le vingt-trois octobre mil neuf cent
cinquante-six, en deux exemplaires, dont l’un restera déposé aux
archives de la Cour et dont l’autre sera transmis au Directeur
général de l'Organisation des Nations Unies pour l'éducation, la
science et la culture.

Le Président,

(Signé) GREEN H. HACKWORTH.

Le Greffier,

(Signé) J. Lopez OLIVAX.

M. KojJEvnikov, juge, fait la déclaration suivante :

En votant en faveur de la décision de la Cour de donner suite
à la demande d'avis consultatif adressée par l’Unesco, ainsi qu’en
faveur de la partie finale de l’avis même sur les questions I et III,
posées par l'Unesco le 25 novembre 1955 — bien que je ne sois
pas d'accord avec certains aspects et données des motifs de cette
décision et de cet avis —, je ne puis cependant me rallier a l’avis
de la Cour sur la deuxième question.

Selon mon opinion, la Cour, ayant reconnu la compétence du
Tribunal administratif, la validité et par conséquent la force
obligatoire des jugements qu’il a rendus, devait entreprendre
également l'examen de la deuxième question, et y donner une
réponse affirmative.

En effet, le Tribunal administratif devait décider si l’action
du Directeur général était dictée par les intérêts de l'Unesco et
si son attitude correspondait aux dispositions du statut de cette
Organisation.

Sans la solution desdites questions, le Tribunal administratif
n’était pas à même de prendre une décision sur le fond de l'affaire
et de constater que le licenciement des intéressés était dû unique-
ment à leur refus de se présenter devant le Comité d'enquête du
loyalisme des États-Unis.

Ainsi le Tribunal administratif était compétent de connaître
des requêtes introduites contre l'Unesco par les intéressés, et les

29
103 TRIBUNAL ADM. DE L’O.I.T. (AVIS DU 23 X 56)

décisions rendues par le Tribunal administratif dans ses jugements
n° 17, 18, Ig et 21 sont parfaitement fondées, valables et obli-
gatoires pour l'Unesco et doivent être exécutées par elle.

MM. WINIARSKI, KLAESTAD et Sir Muhammad ZAFRULLA
KHAN, juges, se prévalant du droit que leur confèrent les articles 57
et 68 du Statut, joignent à l’avis les exposés de leur opinion
individuelle.

MM. Hackwortu, Président, BADAWI, Vice-Président, READ
et CORDOVA, juges, se prévalant du droit que leur confèrent les
articles 57 et 68 du Statut, joignent à l’avis les exposés de leur
opinion dissidente.

(Paraphé) G. H. H.
(Paraphé) J. L. O.

30
